           Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 1 of 26




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

         VINCENT SORACE, JOSEPH YERTY,         )
         TAMMY YERTY, JAMES ZARONSKY, )
         LINDA ZARONSKY, VIKTOR                )                         CIVIL ACTION
         STEVENSON, ASHLEY YATES,              )
         and KIMBERLY SOLOMON-ROBINSON, )                                No. 2:20-CV-4318
         individually and on behalf of a class )
         of similarly situated persons,        )                         CLASS ACTION
                                               )
                 Plaintiffs,                   )
                                               )
         v.                                    )
                                               )
         WELLS FARGO BANK, N.A.,               )
                                               )
                 Defendant.                    )

                         FIRST AMENDED CLASS ACTION COMPLAINT 1

         AND NOW COMES Vincent Sorace, Joseph and Tammy Yerty, James Zaronsky, Linda

Zaronsky, Viktor Stevenson, Ashley Yates, and Kimberly Solomon-Robinson (collectively known

as “Plaintiffs”), on behalf of themselves individually and all others similarly situated, hereby file

this Complaint against Wells Fargo Bank, N.A. and allege as follows:

                                                INTRODUCTION

         1.       Plaintiffs bring this consumer class action on behalf of similarly situated residents of

Pennsylvania, seeking monetary, equitable, injunctive, and declaratory relief through the Uniform

Commercial Code (“UCC”), independently, and in pari materia with the Motor Vehicle Sales




1
 This First Amended Complaint is filed pursuant to Fed. R. Civ. P. 15(a)(1)(B). This Honorable Court stayed the briefing
of the Motion to Dismiss (ECF 3) within 21 days after its service. ECF 12. This First Amended Complaint is intended
to moot or narrow challenges raised in ECF 3. In the event that the Court requests that Plaintiffs file a Motion for Leave
to Amend, Plaintiffs will do so immediately.
                                                            1
           Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 2 of 26




Finance Act (“MVSFA”),2 necessitated by the Bank’s failure to comply with the strict statutory

requirements for Post-Repossession Consumer Disclosure Notices (“Notices of Repossession”) that

Defendant sent to consumer vehicle owners after the repossession of a motor vehicle securing a retail

installment sales contract.

                                                     PARTIES

         2.       Plaintiff Vincent Sorace is an adult individual residing at 233 Monkey Wrench

Road, Greensburg, PA 15601.

         3.       Plaintiffs Joseph Yerty and Tammy Yerty are adult individuals who reside at 423

Brumbaugh Lane, Martinsburg, PA 16662.

         4.       Plaintiffs James Zaronsky and Linda Zaronsky are adult individuals residing at

20 South Shupe St, Mount Pleasant, PA 15666.

         5.       Plaintiffs Viktor Stevenson and Ashley Yates are adult individuals residing at

3100 Chartiers Ave., Pittsburgh, PA 15214.

         6.       Plaintiff Kimberly Solomon-Robinson is an adult individual residing at 2614

Sampson St., Pittsburgh, PA 15235.

         7.       All Plaintiffs had vehicles repossessed by Defendant (or its agent) in

Pennsylvania.

         8.       Wells Fargo sent each Plaintiff a Notice of Repossession at an address in

Pennsylvania.




2
  The MVSFA was originally found in Chapter 7 of Title 69 of Purdon’s Statutes. In 2014, it was repealed and recodified
in Chapter 62 of Title 12 of Pennsylvania Consolidated Statutes. Plaintiffs are not asserting a private right of action
under the MVSFA. Rather, all claims presented herein are made both within the confines of the UCC, independently,
(i.e., Wells Fargo’s duty as a fiduciary and bailor and its obligation of good faith) and in pari materia with the MVSFA.
                                                          2
          Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 3 of 26




         9.     Excluding the Yerty Plaintiffs who reinstated their loan, Wells Fargo sent each

Plaintiff a Post-Sale Notice.

         10.    Defendant Wells Fargo Bank, N.A. (hereafter “Wells Fargo”) is a federally

chartered bank and is a subsidiary of Wells Fargo & Company.

                                               VENUE

         11.    Wells Fargo regularly and systematically conducts business throughout

Pennsylvania.

                                           DEFINITIONS

         12.    Collector-Repossessor: The term “Collector-Repossessor” means, pursuant to

12 Pa.C.S.A.§6202:

     (1) A person who, as an independent contractor and not as a regular employee of an
         installment seller or a sales finance company, collects payments on installment
         sale contracts or repossesses motor vehicles that are the subject of installment
         sale contracts.

     (2) The term excludes the following:
           (i) A duly constituted public official or an attorney at law acting in an official
           capacity.
           (ii) A licensed seller or licensed sales finance company making collections
           or repossessions on installment sale contracts, if the seller or sales finance
           company:
              (A) was previously a holder; or
              (B) was not a holder but occasionally makes collections or repossessions
              for other licensed sellers or licensed sales finance companies.

This term includes brokers of repossession services, pursuant to 12 Pa.C.S.A. 6211(a).

         13.    Debtor: The term “Debtor” is “A: (1) person having an interest, other than a security

interest or other lien, in the collateral, whether or not the person is an obligor …” See, 13 Pa. C.S.A.

§9102.



                                                  3
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 4 of 26




       14.      Good Faith: The term “Good Faith” means honesty in fact and the observance of

reasonable commercial standards of fair dealing. 13 Pa.C.S.A. §1201; See, “Obligation of Good

Faith” below.

       15.      Motor Vehicle: Except as otherwise stated, the term "Motor Vehicle" means a

device in which, upon which, or by which a person or property is or may be transported or

drawn upon a public highway, including an automobile, a truck, a sports utility vehicle, a van,

a minivan, a camper, a recreational vehicle, a motorcycle, or a truck. For purposes of this

Complaint, the term is not intended to include a semitrailer or manufactured home.

       16.      Notice of Repossession: The term "Notice of Repossession" refers to a post-

repossession consumer disclosure notice and has the same meaning as the term "notification of

disposition" in 13 Pa.C.S.A. §§9611, 9613, and 9614 and as “Notice of Repossession” in 12

Pa.C.S.A. §6254. Wells Fargo used at least one standardized, uniform form throughout the Class

Period. The only information modified in the Notices of Repossession that are unique to each

customer principally consists of amounts, personally identifiable information, unique data

pertaining to the repossessed vehicle, the customer's loan information, and the date after which

the disposition of the chattel is to occur.

       17.      Obligation of Good Faith: The term “Obligation of Good Faith” refers to the

requirement that “[e]very contract or duty within this title imposes an obligation of good faith in its

performance and enforcement.” 13 Pa. C.S.A. §1304.

       18.      Obligor: The term “Obligor” refers to A person that, with respect to an obligation

secured by a security interest in or an agricultural lien on the collateral: (1) owes payment or other

performance of the obligation; (2) has provided property other than the collateral to secure payment


                                                 4
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 5 of 26




or other performance of the obligation; or, (3) is otherwise accountable in whole or in part for

payment or other performance of the obligation. The term does not include any issuer or nominated

person under a letter of credit.

       19.     Personal Property Fee: The term “Personal Property Fee” refers to a fee which

Wells Fargo and/or a third party repossessor, and/or the auction selling the repossessed vehicle

charged typically as a precondition to the debtor(s) regaining possession of the personal belongings

contained in the repossessed vehicle.

       20.     Post-Sale Notice: The term "Post-Sale Notice" is a post-sale consumer

disclosure notice which has the same meaning as the term "Explanation of Calculation of

Surplus or Deficiency" in Section 9616 of the UCC. 13 Pa. C.S.A. §9616. T h i s term also refers

to the “deficiency notice” required by 12 Pa.C.S.A. §6261(d) (Emphasis added). Principally, the

only information modified in Post-Sale Notices that are unique to each customer consists of

amounts, personally identifiable information, unique data pertaining to the repossessed vehicle,

the customer's loan information, and dates.

       21.     Redeem/Redemption: Unless stated otherwise, the term “Redemption” means a

“buy back” of the repossessed vehicle by terminating the contract upon payment of the unpaid

portion of the amount financed and the finance charge, plus late charges, and reimbursement of

reasonable expenses incurred by Wells Fargo attributed to the retaking, repairing and storing the

repossessed vehicle, and any other amounts lawfully due under the contract or permitted by law. 12

Pa.C.S.A. §6259.




                                                5
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 6 of 26




        22.     Redemption Fee a/k/a Cure Fee or Administrative Fee: The term "Redemption

Fee" refers to a fee that Wells Fargo and/or a third party (a repossessor, repossession broker,

and/or vehicle auction) charges as a precondition either for: (a) Redemption or Reinstatement. This

fee is sometimes referred to as a “Cure Fee” or an “Administrative Fee.”

        23.     Reinstatement: The term “Reinstatement” refers to when a borrower pays some

or all of the past due installments plus late charges, costs of suit, and actual incurred costs of retaking,

repairing and storing the vehicle in order to bring the contract current, to reacquire possession of the

repossessed vehicle, and to resume making installment payments.

        24.     Relevant Period: The term “Relevant Period” or “Class Period” refers to the time

period of July 7, 2014 through class certification for purposes of all putative classes except for the

Post-Sale Notice Class, which is December 1, 2014 through class certification.

        25.     Schumer Box: The term "Schumer box" is a table with a standardized format

that discloses the rates, fees, terms and conditions of a credit card or other lending agreement

as required under the federal Truth in Lending Act (TILA).

        26.     Storage Fee / Storage Expense: The term “Storage Fee” or “Storage Expense” is

an assessment to debtors (purportedly) for the storage of the repossessed vehicle.

                                                 FACTS

        27.     After repossessing Vincent Sorace’s vehicle on or about July 22, 2014, Wells

Fargo sent or caused to be sent to him a Notice of Repossession which is attached as Exhibit 1.

        28.     After repossessing Kimberly Solomon-Robinson’s vehicle on or about November 3,

2017, Wells Fargo sent or caused to be sent to her a Notice of Repossession attached hereto as

Exhibit 2.


                                                    6
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 7 of 26




       29.     After Wells Fargo repossessed: (a) James and Linda Zaronskys’ vehicle on or

about August of 2014; (b) Viktor Stevenson’s and Ashley Yates’s vehicle on or about July 5,

2016; and (c) Joseph and Tammy Yertys’ vehicle in or about July of 2014, Wells Fargo sent or

caused to be sent to each of them a Notice of Repossession.

       30.     Plaintiffs presently do not have a copy of the Notices of Repossession sent to

James and Linda Zaronsky, Viktor Stevenson, Ashley Yates, and Joseph and Tammy Yerty.

Copies of these documents are within the possession of the Defendant and will be obtained in

discovery. It is believed and averred that the Notices of Repossession sent or caused to be sent

to each of them are the same or substantially similar as the form Notice of Repossession sent to

Vincent Sorace and/or Kimberly Solomon-Robinson.

       31.     At all relevant times, as Wells Fargo had possession, custody, and control of motor

vehicles which were not owned by itself, it had a fiduciary duty and/or a bailor’s duty towards

Plaintiffs and the putative class members.

                                   STATUTORY VIOLATIONS

                         Wells Fargo’s Systemic Inaccurate Disclosure
                            of Disposition of Repossessed Vehicles

       32.     13 Pa. C.S.A. §9610 (b) prohibits the sale of the collateral if the sale is not commercially

reasonable. The statute states, in relevant part, as follows:

               (b) Commercially reasonable disposition – EVERY aspect of a
               disposition of collateral, including the method, manner, time, place
               and other terms, MUST BE commercially reasonable. [Only] IF
               commercially reasonable, a secured party may dispose of collateral by
               public or private proceedings, by one or more contracts, as a unit or in
               parcels and at any time and place and on any terms.
               (Emphasis added).



                                                  7
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 8 of 26




The Notices of Repossession sent to the Public Auction Class stated that the repossessed vehicle

would be sold at a “private sale.”

       33.     A private sale is a wholesale auction at which the public is not invited to attend

and place a bid on vehicles.

       34.     “A ‘public disposition’ is one at which the price is determined after the public has

had a meaningful opportunity for competitive bidding. “Meaningful opportunity” is meant to imply

that some form of advertisement of public notice must precede the sale (or other disposition) and

that the public must have access to the sale (disposition).” 13 Pa. C.S. §9610, Comment 7.

       35.     The Pennsylvania Superior Court has explained the reason behind the intended

disposition disclosure requirement as follows:

       By notifying the debtor of the time and place of public sale, the debtor is given the
       opportunity to take whatever steps are necessary to protect his interest by taking part
       in the sale if he so desires. See 13 Pa.C.S. § 9504 (Official 1972 Comment, paragraph
       5). Professors James J. White and Robert S. Summers say that "the notice requirement
       is easy to understand and apply; it is inspired by the forlorn hope that the debtor if he
       is notified, will either acquire enough money to redeem the collateral or send his friend
       to bid for it." J.J. White and R.S. Summers, UNIFORM COMMERCIAL *44 CODE,
       Section 26-9 (Second Edition, 1980) (Footnote omitted).

       Industrial Valley v. Nash, 349 Pa. Superior Ct. 27, 502 A.2d 1254 (1985).

       36.     Defendant’s material statement regarding the method of intended disposition

(public or private sale) of these vehicles was systematically not true.

       37.     Manheim Auction in Ohio is a public auction, where members of the public

(including those whose vehicles were repossessed) could attend and bid on their repossessed

vehicles. (See Exhibit 3, archived and current advertisements for the public auction on the

Manheim’s website for years 2014, 2017, 2019, and 2021, particularly “Manheim Ohio”

corresponding to “Repo Units”). The same and/or similar public announcements to advertise the

                                                 8
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 9 of 26




public auction were made by Manheim and/or its agent(s) at all times during the Class Period.

       38.    Throughout the Class Period, despite the fact that its Notices of Repossession sent to

the Public Auction Class Members stated the repossessed vehicles would be sold at a private sale,

Wells Fargo sold the repossessed vehicles at the Manheim Auction at 3905 Jackson Pike Grove City,

OH 43123 (“Manheim Ohio Auction”), a public auction.

       39.    In the Notice of Repossession, Wells Fargo systematically mis-informed

Plaintiffs and the Public Auction Class Members of the intended method of disposition.

       40.    Indeed, Wells Fargo knew the Manheim Auto Auction in Ohio to be a public

auction as it references this auction as a “PUBLIC DISPOSITION” in Notices of

Repossession which it systematically sent to borrowers who entered into a retail installment

sales contract for the purchase of their vehicle in Ohio (which excludes them from the

classes in the present case). Ohio law requires public dispositions. An exemplar of the

Notice of Repossession used by Wells to comply with Ohio law is attached hereto as

Exhibit 4. The Notice of Repossession shows that the Manheim Ohio Auto Auction is,

indeed, a public auction.

       41.    Wells Fargo concealed the fact that the vehicles of Plaintiffs and Class

Members to be sold at a public auction in a deliberate effort to streamline the remarketing

auction process (thereby saving money) and to reduce the prospect of redemptions and the

attendant statutory obligations incident to redemptions, including Wells Fargo’s continuing

obligation to return redeemed collateral to the borrowers’ county of residence or the county

where the vehicle was purchased or repossessed. See, 12 Pa. C.S. §6259(c)(2)).




                                               9
          Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 10 of 26




                            Wells Fargo’s Systemic Failure to Disclose all
                           Fees and Expenses Associated with Redemption
                                     and its Use of Illegal Fees

          42.    Thirteen Pa.C.S. §9623(b)(2) allows a debtor to redeem his vehicle by tendering, inter

alia, the reasonable expenses and attorney fees described in Pa.C.S. §9615(a)(1).

          43.    Thirteen Pa.C.S. §9615(a)(1) limits these expenses to “the reasonable expenses of

retaking, holding, preparing for disposition, processing and disposing… incurred by the secured

party.”

          44.   The “safe harbor” notice language set forth in 13 Pa.C.S. §9614(3) also makes clear

that only expenses actually incurred by the secured party can be passed on to the vehicle owner:

          “You can get the property back at any time before we sell it by paying us the full
          amount you owe (not just the past due payments), including our expenses.”
          (emphasis added).

          45.    Thus, Defendant’s Notices of Repossession, which claims to inform the debtor how

much he/she will have to tender to Redeem the vehicle, can only include in the amount required to

redeem those expenses listed in 13 Pa.C.S. §9615(a)(1).

          46.    As a matter of uniform practice, all Class Members who reinstated or redeemed

their vehicles were charged undisclosed fees, including a Storage Fee, a Cure Fee/Redemption

Fee, and/or a Personal Property Fee.

          47.    These fees were not incurred by Defendant. In the alternative, if they were incurred,

Wells Fargo improperly did not include them in the Notices of Repossession, as stated above, or in

the alternative simply acted as a billing agent, passing along otherwise unreasonable and unnecessary

fees under the ruse of an expense to its unwitting borrowers.




                                                  10
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 11 of 26




       48.     These fees violated the UCC and MVSFA in pari materia because 12 Pa.C.S. §6256

states that a borrower is only liable for “actual, necessary, and reasonable costs.”

       49.     These fees were not actual, necessary and reasonable expenses.

       50.      Therefore, Defendant violated both the UCC, independently, and in pari materia

with the MVSFA by: (1) failing to disclose fees incurred by Wells Fargo that were required to be

paid in order for plaintiffs and Class Members to redeem or reinstate, resulting in an inaccurate

amount required to redeem/reinstate; and/or, (2) charging (and/or permitting third parties to charge)

and/or improperly collecting illegal, unincurred, fees.

       51.     Wells Fargo (or its broker) had (have) arrangements with repossessor(s),

repossession broker(s), and/or auction(s) permitting the assessment of a Storage Fee, a Cure

Fee a/k/a/ a Redemption Fee, and/or Personal Property Fee.

       52.     Among the repossession brokers who Wells Fargo used during the Relevant

Period for repossessions in Pennsylvania were Millennium Capital and Recovery Corp.

(“Millennium”) of 1595 Georgetown Rd., Suite A, Hudson, Ohio 44236 and Victory Recovery

Services, Inc. (“Victory”) of 4657 Thompson Mill Rd., Buford, GA 30518.

       53.     Wells Fargo contracted with Victory and Millennium and other repossession

brokers who, in turn, contracted with various repossessors throughout Pennsylvania to repossess

debtors’ vehicles and to charge a Cure Fee (aka “Redemption Fee); a Storage Expense; and/or

a Personal Property Fee, either to Wells Fargo directly (in which case Wells Fargo passed along

these improper fees to its borrowers) and/or to Wells Fargo’s borrowers.




                                                 11
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 12 of 26




        54.     Wells also is believed to have contracted directly with some repossessors in

Pennsylvania to repossess vehicles of Class Members, authorizing the assessment of these

illegal fees.

        55.     The Notice of Repossession sent to all Plaintiffs also failed to inform them that,

in the event that they Redeemed or Reinstated, the Redemption Amount would include a Storage

Fee, a Redemption Fee/Cure Fee, and/or a Personal Property Fee.

        56.     The Yertys paid a Redemption/Cure Fee, Personal Property Fee, and/or a Storage

Fee to Wells Fargo and/or Victory.

        57.     If these fees were incurred by Wells Fargo, they were required to be disclosed in

the Notice of Repossession. Defendant’s failure to disclose and include these amounts resulted

in the total amounts due for redemption and/or reinstatement in the Notice of Repossession as

inaccurate.

        58.     In addition, regardless of whether these fees were disclosed in the Notices of

Repossession, each of these fees were not bona fide expenses and, therefore, were unlawful

fees, as they were not included in the subject retail installment sales contract of Plaintiffs and

Class Members and/or not permitted by any statute or regulation.

        59.     These illegal fees were not bona fide, reimbursable expenses as none of them

were actual, necessary, and/or reasonable.




                                               12
          Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 13 of 26




                       Wells Fargo’s Systemic Post-Sale Notices Deficiencies

          60.    For Plaintiffs and Class Members who were sent a Post-Sale Notice any time after

December 1, 2014,3 the MVSFA requires that within 30 days after the sale of a repossessed vehicle,

the “installment seller or holder shall deliver in person or send by registered or certified mail to the

last known address of the buyer a deficiency notice…” 12 Pa.C.S.A.§6261(d).

          61.    Wells Fargo sent a Post-Sale Notice to Solomon-Robinson on or about December

    24, 2017, though not by registered or certified mail. Exhibit 5.

          62.    As a matter of policy and practice, at all relevant times, Wells Fargo did not send

    a Post-Sale Notice to any Representative Plaintiff by registered or certified mail after

    December 1, 2014 (the Yertys were not sent a Post-Sale Notice due to their loan

    reinstatement).

                Wells Fargo’s Systemic Use of Unlicensed Repossession Brokers

          63.    Collector-Repossessors are required to be licensed in Pennsylvania when acting in

the capacity of principal, employee, agent, or broker. 12 Pa. C.S. §6211.

          64.    Throughout the Class Period, Wells Fargo brokered repossessions through numerous

brokers, including but not limited to Victory Recovery Services, Inc. and Millennium Capital and

Recovery Corporation, both of which were foreign corporations not registered to conduct business

in Pennsylvania for the repossession of vehicles.

          65.    Neither Millennium nor Victory held a Collector-Repossessor license to broker

the repossessions of vehicles in Pennsylvania.




3
  Effective December 1, 2014, the MVSFA was recodified at 12 Pa.C.S.A. §6201, et seq., in part setting forth the new
requirement that Post-Sale Notices be sent in person or by registered or certified mail.
                                                        13
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 14 of 26




       66.     At all relevant times, Wells Fargo knew or should have reasonably known that

Victory and Millennium were not licensed as Collector-Repossessors in Pennsylvania and failed to

take reasonable steps to ascertain this information and/or prohibit their involvement in repossessions

in Pennsylvania.

                              Improper Certifications to PennDOT

       67.     For Class members who did not redeem their vehicle, Wells Fargo or its agent

submitted a Pennsylvania Department of Transportation MV-217A form (“retitling forms”), to

obtain a new title to each repossessed vehicle. (MV-217A forms used to retitle the vehicles of

Plaintiffs Vincent Sorace and James and Linda Zaronsky are attached collectively as Exhibit 6.

       68.     In executing and submitting a retitling form, Wells Fargo (directly or through its

authorized agent) routinely certified that it had “complied with all applicable laws and regulations

of Pennsylvania” (MV-217A).

                      The UCC and MVSFA must be read in pari materia

       69.     Wells Fargo, as a secured creditor who elects to exercise self-help repossession of

motor vehicles is required to comply with both the UCC, independently, and in pari materia with

the MVSFA, 12 Pa.C.S.A. §6201, et seq. These statutes much be applied in pari materia. Industrial

Valley Bank & Trust Co. v. Nash, 349 Pa. Super. 27, 502 A.2d 1254 (1985).

       70.     The Eastern District of Pennsylvania and other trial courts in Pennsylvania have

certified similar claims involving defective Notices of Repossession and, adhering to Industrial

Valley Bank and Trust Co. v. Nash, 349 Pa. Super. 27, 502 A.2d 1254 1263 (Pa. Super. Ct. 1985),

have held that the secured creditor must comply with the MVSFA in pari materia with the UCC to

ensure that the notice is commercially reasonable, pursuant to the UCC.


                                                14
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 15 of 26




       A. Dudo v. Capital One, N.A., 296-2020 (CCP Jefferson County)(final approval
          order): “Common issues of law and fact … predominate over potential individual
          issues, including whether Defendant complied with certain content requirements of
          the MVSFA independently, and the UCC and MVSFA in pari materia regarding
          forms Defendant used when issuing post-repossession consumer disclosure notices
          sent to all class members --- such that Defendant’s failure to comply is per se
          commercially unreasonable as a matter of law. Ryan v. Tidewater Finance Co.,
          03529-2017 (Phila. CCP., July 23, 2018). Exhibit 7.

       B. Ryan v. Tidewater Finance Finance Co, supra., 03529 Sept. Term, 2017
          (preliminary approval order): “The question of sufficiency or commercial
          reasonableness of Tidewater’s form disclosures do not vary among Class Members
          because each omit the same mandatory content and were mailed in the same
          manner. … A disclosure notice cannot be commercially reasonable if the text
          violates the MVSFA, the UCC, or the MVSFA and the UCC in pari materia and
          form notices and/or standardized practices.” Exhibit 8.

       C. Cosgrove v. Citizens Auto. Finance, Inc., 2011 WL 3740809 (E.D. Pa. 2011)(“The
          Pennsylvania UCC does not define “reasonable” notice, but Pennsylvania courts
          define the term by looking at statutes governing vehicle finance and repossession.
          See, Industrial Valley Bank and Trust Co. v. Nash, 349 Pa. Super. 27, 502 A.2d
          1254 1263 (Pa. Super. Ct. 1985);” and,

       D. McCall v. Drive Financial Services, L.P., et al., January Term, 5 (2006)(certifying
          a post-repossession disclosure notice class action stating “[t]he legislature, through
          the UCC and the MVSFA, requires secured parties to provide consumers with
          specific, detailed notices of repossession and sale).” Exhibit 9.

       71.     “Statutes or parts of statutes are in pari materia when they relate to the same persons

or things or to the same class of persons or things.” 1 Pa. C.S. §1932(a). “Statutes in pari materia

shall be construed together, if possible, as one statute.” 1 Pa. C.S. §1932(b).

       72.     The MVSFA sets forth notice requirements for secured parties who repossess other

than by legal process. Likewise, the UCC sets forth the notice requirements for secured parties who

repossess other than by legal process. Therefore, these statutes clearly relate to the same persons or

things and/or to the same class of persons or things, debtors whose vehicles were repossessed outside

the judicial process.


                                                 15
          Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 16 of 26




        73.      Further, Comment 9 to 13 Pa.C.S.A.§9620 specifically directs courts to construe

UCC provisions “harmoniously,” i.e. in pari materia, with other laws that regulate secured

transactions. The MVSFA is such a law.4

                                                     Damages

        74.      13 Pa. C.S.A. §9625(c)(2) allows consumer debtors such as Plaintiffs (and members

of the putative class) to recover statutory damages of not less than the credit service charge (the

“Finance Charge” box in the Schumer Box) plus 10% of the principal amount of the obligation

(“Amount Financed” box in the Schumer Box). These figures are readily determinable simply by a

review of the Schumer Box of each Class Members’ retail installment sales contract.

        75.      The Official Comments to the UCC are entitled to great weight under Pennsylvania

law.

        76.      Comment 4 to 13 Pa.C.S. §9625 makes clear that these statutory damages are

intended to establish a secured party’s liability for violations of, inter alia, the notice provisions in

consumer goods transactions, regardless of whether “actual damages” are greater, lesser, or even

absent. That Comment states in pertinent part:

                 4.    Minimum Damages in Consumer-Goods Transactions.
                 Subsection (c)(2) provides a minimum, statutory, damage recovery for
                 a debtor and secondary obligor in a consumer-goods transaction. It is
                 patterned on former Section 9507(1) and is designed to ensure that
                 every noncompliance with the requirements of Part 6 in a consumer-
                 goods transaction results in liability, regardless of any injury that
                 may have resulted. Official Comment to §9625(c)(2).




4
  Plaintiffs do not assert claims under the MVSFA as a private right of action. Plaintiffs’ claims for violation of the
MVSFA are asserted in pari materia with the UCC, through 9610 which requires all dispositions to be commercially
reasonable. A disposition is per se commercially unreasonable if it violates statutes such as the MVSFA.
                                                        16
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 17 of 26




       77.     Plaintiffs and the Post-Sale Notice Class Members also seek damages under Section

9625(e)(5) which provides for $500 in statutory damages for each Post-Sale Notice violation, to each

debtor/co-obligor separately.

       78.     Plaintiffs further seek the extinguishment of all Class Members’ deficiency balances

on the subject vehicle loan accounts plus other injunctive and declaratory relief as expressly

permitted by 13 Pa. C.S. §9625(a).

                                CLASS ACTION ALLEGATIONS

       79.     Plaintiffs bring this action on their own behalf and on behalf of four classes

designated pursuant to Fed.R.Civ.P. Rule 23.

       80.     Plaintiffs propose to define their first class (hereafter “Notice of Repossession Class”)

as: All debtors, borrowers, and obligors:

       (i)     who entered into a retail installment sales contract in Pennsylvania for
               the financing of the purchase of a Motor Vehicle primarily used for
               personal, family or household use;

       (ii)    from whom Wells Fargo, as secured party, repossessed the Motor
               Vehicle or ordered it to be repossessed; and,

       (ii)    to whom Wells Fargo sent a Notice of Repossession to a Pennsylvania
               address, which was based on the same or substantially similar form as
               Exhibit 1 or Exhibit 2.

       81.     Plaintiffs propose to define their second class (hereafter “Public Auction Class”) as:

All debtors, borrowers, and obligors:

       (i)     who entered into a retail installment sales contract in Pennsylvania for
               the financing of the purchase of a Motor Vehicle primarily used for
               personal, family or household use;

       (ii)    from whom Wells Fargo, as secured party, repossessed the Motor
               Vehicle or ordered it to be repossessed;


                                                 17
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 18 of 26




       (iii)   to whom Wells Fargo sent a Notice of Repossession to a Pennsylvania
               address, at any time between July 7, 2014 and the date of class
               certification;

       (iv)    which stated that the repossessed vehicle would be sold at a private
               sale; and,

       (v)     whose repossessed Motor Vehicle was offered for sale at the Manheim
               Ohio Auto Auction at a sale at which members of the general public
               were invited to attend or which was advertised to the general public.

       82.     Plaintiffs propose to define their third class (hereafter “Hidden Fees Class”) as:

All borrowers, debtors, and obligors:

       (i)     Who entered into a retail installment sales contract in Pennsylvania
               for the financing of the purchase of a Motor Vehicle primarily used
               for personal, family or household use;

       (ii)    from whom Wells Fargo, as secured party, repossessed the Motor
               Vehicle or ordered it to be repossessed;

       (iii)   whose Motor Vehicle was repossessed by a Collector-Repossessor
               who had an agreement with Wells Fargo or with Wells Fargo’s
               repossession broker that authorized the assessment of a Storage Fee,
               a Redemption Fee, a Reinstatement Fee, an Administrative Fee,
               and/or a Personal Property Fee; and,

       (iv)    to whom Wells Fargo sent or caused to be sent a Notice of
               Repossession to a Pennsylvania address at any time between July 7,
               2014 and the date of class certification.

       83.     Plaintiffs propose to define their fourth class (hereafter “Unlicensed Repossession

Class”) as: All debtors, borrowers, and obligors:

       (i)     Who entered into a retail installment sales contract in Pennsylvania
               for the financing of the purchase of a Motor Vehicle primarily used
               for personal, family or household use;

       (ii)    from whom Wells Fargo, as secured party, repossessed the Motor
               Vehicle or ordered it to be repossessed; and,

       (iii)   whose vehicle was repossessed in Pennsylvania by, or whose
               repossession in Pennsylvania was brokered by, a Collector-
                                                18
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 19 of 26




                     Repossessor who was not licensed for the repossession or brokering
                     of the repossession with the Department of Banking and Securities of
                     the Commonwealth of Pennsylvania, between July 7, 2014 and the
                     date of class certification.

       84.           Plaintiffs propose to define their fifth class (hereafter “Post-Sale Notice Class”) as:

All debtors borrowers, and obligors:

       (i)           who entered into a retail installment sales contract in Pennsylvania for
                     the financing of the purchase of a Motor vehicle primarily used for
                     personal, family or household use;

       (ii)          whose Motor Vehicle was repossessed by Wells Fargo in
                     Pennsylvania;

       (iii)         whose motor vehicle was sold by Wells Fargo;

       (iv)          whose mailing address and/or whose co-obligor’s mailing address at
                     the time of the sale of the vehicle, according to Wells Fargo’s business
                     records, was/were in Pennsylvania; and,

       (v)           to whom Wells Fargo did not sent a Post-Sale Notice by registered or
                     certified mail at any time on or after December 1, 2014 through the
                     date of class certification.

       85.           Plaintiffs reserve the right to modify the class definitions and the time periods

involved.

       86.           The size of each of the classes described in this pleading are so numerous that joinder

of all members is impractical.

       87.           The classes and any trial would be readily manageable as the claims relate to

standardized policies and practices and notices based on standard forms.

       88.           There are questions of law and fact common to the classes, which predominate. These

include but are not limited to the following questions:

               (a)       Whether Plaintiffs and the Class obtained Motor Vehicle
                         financing through Wells Fargo and pledged their vehicle as
                         collateral;
                                                       19
         Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 20 of 26




              (b)      Whether Wells Fargo or its agents repossessed the financed
                       vehicle or ordered it to be repossessed;

              (c)      Whether Wells Fargo sent a Notice of Repossession or Post-Sale
                       Notice within six years prior to the filing of the original complaint;

              (d)      Whether Wells Fargo sold any of the Public Auction Class
                       Members’ repossessed vehicles at the Manheim Ohio Auto
                       Auction, which constituted a public auction;

              (e)      Whether Wells Fargo retained unlicensed Collector/Repossessors
                       to broker or facilitate the repossessions of any Class Members’
                       vehicles; and,

              (f)      Whether any of these acts violated the UCC, independently, and/or
                       the UCC and MVSFA in pari materia.

        89.         The Representative Plaintiffs’ claims are typical of those of the class. All are based

on the same factual and legal theories. All Class Members financed the purchase of vehicles through

Wells Fargo and pledged their vehicle as collateral or had a consumer vehicle installment sales

contract that was assigned to Wells Fargo.

        90.         Wells Fargo declared a default on loans of all Plaintiffs and Class Members.

        91.         The Notices of Repossession sent to the Plaintiffs are based on the same or

substantively similar form as, and/or has the same statutory defects, as the notices that Wells Fargo

sent to the members of the Notice of Repossession Class and Public Auction Class.

        92.         Both the Yerty Plaintiffs and the Class Members in the Unlicensed Repossession

Class had their vehicles repossessed in Pennsylvania by unlicensed party(ies).

        93.         The Post-Sale Notices sent to the Post-Sale Notice Class were not sent by registered

or certified mail.




                                                     20
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 21 of 26




       94.     Plaintiffs will fairly and adequately represent and protect the interests of the classes.

       95.     The Plaintiffs are represented by counsel that is competent and experienced in both

consumer protection and class action litigation.

       96.     Plaintiffs have no conflict with Class Members in the maintenance of this action, and

their claims are identical to or at least typical of claims of the Class Members.

       97.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy since individual joinder of all Class Members is impracticable. This

class action represents the fairest and most efficient method of adjudicating this controversy.

       98.     Because most Class Members either do not know that their rights have been violated,

could not economically justify the effort and expense required to litigate their individual claims or

have little interest in or ability to prosecute an individual action due to the complexity of the issues

involved in this litigation, a class action is the most practical proceeding in which they can recover.

       99.     Plaintiffs and the Class Members have substantive claims that are similar, if not

identical, in all material respects and will require proof of the same kind and application of the same

law.

       100.    Wells Fargo has acted or refused to act on grounds generally applicable to the

(putative) classes, thereby making appropriate final relief with respect to the classes.

       101.    There are no unusual legal or factual issues which would cause case management

problems not normally and routinely handled in class actions.

       102.    Minimum statutory damages can be calculated easily and with mathematical

precision and can be easily determined, inter alia, by accessing the electronically stored records of

Wells Fargo.


                                                   21
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 22 of 26




       103.    Plaintiffs seek no double recovery for any claim.

       104.    The questions of law and fact common to the classes predominate over any questions

affecting only individual members.

       105.    The prosecution of several separate actions by the members of the classes would

create a risk of inconsistent or varying adjudications. A class action will serve the goals of judicial

economy and ensure uniformity of decision.

                               COUNT 1
   (NOTICE OF REPOSSESSION CLASS, PUBLIC AUCTION CLASS, HIDDEN FEES
              CLASS, AND UNLICENSED REPOSSESSION CLASS)

       106.    Plaintiffs incorporate all preceding paragraphs as if fully set forth herein.

       107.    The actions and omissions by Wells Fargo regarding its disposition of Class

Members’ vehicles violated the UCC, independently, including being commercially

unreasonable in violation of 13 Pa.C.S.A.§9610(b), Wells Fargo’s Obligation of Good Faith (13

Pa. C.S.A. §1304), being in violation of other statutes, and/or being in violation of its fiduciary

and bailor duties that it owed to Plaintiffs and Class Members, and also violated the UCC in

pari materia with the MVSFA for any of the enumerated MVSFA/UCC corollary statutes,

including as follows:

       a.      Failing to accurately state in Notices of Repossession the method of intended
       disposition and failing to state the time and place of the public disposition of the
       repossessed vehicle in violation of 13 Pa.C.S.A.§9614(1)(i)) (which incorporates 13
       Pa.C.S.A.§9613(1)(iii) and (v)). Wells Fargo systematically sent Notices of
       Repossession which failed to accurately state the method of intended disposition of
       the repossessed vehicles, stating that the Motor Vehicle would be sold at a private
       sale but, in actuality, selling such repossessed vehicles at a public auction;

       b.       Failing to state in Notices of Repossession bona fide expenses that Wells
       Fargo had actually incurred which borrowers who reinstated their loan, redeemed
       their vehicle, and/or retrieved their personal property would be required to pay. As a
       result, the required amounts for redemption and/or reinstatement listed in the Notice
       of Repossession were systematically inaccurate, in violation of 12
                                                 22
Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 23 of 26




Pa.C.S.A.§6254(c)(2), 13 Pa.C.S. §9613 (as incorporated into §9614), and/or 13
Pa.C.S. §9614); and/or,

c.     Stating expenses in Notices of Repossession that were not bona fide incurred
expenses. As a result, the required amounts for redemption and/or reinstatement listed
in the Notice of Repossession were systematically inaccurate, in violation of 12
Pa.C.S.A.§6254(c)(2), 13 Pa.C.S. §9613 (as incorporated into §9614), and/or 13
Pa.C.S. §9614);

d.     Requiring (either directly and/or via agreement with third parties) Plaintiffs
and Class Members who redeemed their vehicles to pay fees and expenses,
including a Storage Fee, a Cure Fee/Redemption Fee, and/or a Personal Property
Fee, that were not actual, necessary, and reasonable, in violation of the UCC, 13
Pa.C.S. §§9615(a)(1) and 9623(b)(2), and in violation of the UCC in pari materia
with the MVSFA, 12 Pa.C.S. §6256 ; Collecting post-repossession payments from
class members towards deficiencies that were not owed;

e.     Failing to return personal property of class member that was in the vehicles
when they were repossessed and collecting an illegal fee from class members as a
condition of their obtaining the return of their personal property.

f.     Sending adverse credit information about class members to credit reporting
agencies in connection with deficiencies that, under Savoy, were no longer extant;

g.     Hiring Collector-Repossessors who were not licensed in Pennsylvania to
repossess vehicles and/or broker repossessions;

h.      Submitting MV-217A forms to PennDOT which included false certifications,
stating that Wells Fargo complied with all statutes and regulations when, in fact, it
did not do so [(also in violation of 18 Pa. C.S.A. §4911(a)(1)];

i.     Failing to ensure that its Notices of Repossession complied with the statutory
requirements for secured loans as set forth in the UCC, independently, and in pari
materia with the MVSFA [as incorporated into 9610(b)];

j.     Failing to return redeemed collateral to the borrowers’ county of
residence or the county where the vehicle was purchased or repossessed. See,
12 Pa. C.S. §6259(c)(2));

k.     Violation of other statutes: 18 Pa.C.S.A. §4911(a)(1) and (2); 12
U.S.C.A. §5531, §5536(a), and §5481(15)(A)(x) of the Consumer Financial
Protection Act, the Pa. Fair Credit Extension Uniformity Act, and the Pa.
Uniform Trade Practices and Consumer Protection Law. The remedies of
these statutes are not sought. Rather, the conduct alleged herein violates one
or more of these statutes which, in turn, is included in the claim merely to
provide additional evidence of Defendant’s commercial unreasonable
                                     23
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 24 of 26




       conduct and breaches of its Obligation of Good Faith and breach of its
       statutory and common law duties in violation of the UCC; and/or,

       l.      Otherwise violating the UCC, independently, and/or the UCC and MVSFA
       in pari materia; and/or otherwise failing to proceed in a commercially reasonable
       manner, in violation of its Obligation of Good Faith and/or its fiduciary duty/bailor
       duties.

       108.    Violations of the MVSFA are violations of the UCC and MVSFA in pari materia,

and are also violations of the UCC independently, namely though not limited to the commercial

reasonableness requirement of 13 Pa.C.S. §9610(b) and of the UCC’s Obligation of Good Faith.

       109.    Because of these defects, the Notices of Repossession violated the UCC,

independently, by violating §9610(b), §9611, §9613, §9614, §9615, and §9623; 13 Pa. C.S §1201

and §1304; and the UCC and MVSFA in pari materia by violating 12 Pa.C.S.A.§6254(c)(2) and

(6) coupled with one or more of the above-cited UCC statutes.

                                         COUNT 2
                                 (POST-SALE NOTICE CLASS)

       110.    Plaintiffs incorporate all preceding paragraphs as if fully set forth herein.

       111.    As a matter of pattern and practice of non-compliance, on and after December 1,

2014, Wells Fargo failed to send Post-Sale Notices via registered or certified mail as required by 12

Pa.C.S. §6261(d), in violation of 13 Pa. C.S. §9616 and 12 Pa.C.S. §6261(d) in pari materia to 13

Pa. C.S. §9616.

       WHEREFORE, Plaintiffs, individually and on behalf of these putative classes, request that

this Honorable Court grant the following relief as against Defendant as follows:

   A. Certify the requested classes and appoint the undersigned as class counsel.

   B. Monetary Damages



                                                 24
    Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 25 of 26




       1. Award the greater of actual damages or the minimum statutory damages,
          provided by 13 Pa. C.S. §9625(b) and (c), to each member of the Notice of
          Repossession Class, Public Auction Class, Unlicensed Repossession Broker
          Class, and the Hidden Fee Class;

       2. Award $500.00 to each member of the Post-Sale Notice Class provided by
          13 Pa. C.S. §9625(e);

C. Declaratory Relief

       1. Declare that the practices complained of were not commercially reasonable
          pursuant to 13 Pa.C.S. §9610(b) and/or violated 13 Pa.C.S. §§9614, 9615,
          9616, and 9623, independently, and in pari materia with 12 Pa.C.S.
          §§ 6254(c)(2), 6256, and/or 6259;

       2. Declare that the disputed deficiency balances of Plaintiffs and Class
          Members are invalid and cannot be collected, as a matter of law;

       3. Declare that any loan by which a Class Member borrowed funds to
          refinance a disputed deficiency balance is null and void and cannot be
          collected, as a matter of law;

       4. Declare that any monies paid to Wells Fargo post-repossession and/or post-
          sale by Class Members towards their deficiencies should returned; and,

       5. Declare that Wells Fargo’s negative trade line for all Class Members (which
          is not disputed) is illegal and must be remediated.

D. Injunctive and Equitable Relief

       1. Pursuant to 13 Pa. C.S. §9625(a), impose a constructive trust on all ill-
          gotten proceeds; order an accounting of all such proceeds, and their
          expedited return, with interest, by ordering the Bank to disgorge all moneys
          received from any Class Member as a payment towards a disputed
          deficiency balance or as a payment towards a loan for a disputed deficiency
          balance, nullifying any such loan;

       2. Enjoin the collection of any invalid and disputed deficiency balances as
          permitted by 13 Pa.C.S. §9625(a);

       3. Temporarily and/or permanently enjoin the use of all statutorily non-
          compliant statutory notices and use of unlawful expenses/fees in connection
          with the disposition or redemption of a repossessed motor vehicle; and,


                                           25
        Case 2:20-cv-04318-CDJ Document 24 Filed 03/31/21 Page 26 of 26




           4. Order the Bank to remove the Bank’s negative trade line for all Class
              Members’ credit reports.

   E. Grant such other and further relief as may be deemed just and proper.

Respectfully submitted,
SHENKAN INJURY LAWYERS, LLC.
/s/ Richard Shenkan
Richard Shenkan
Attorney for Plaintiffs

                                 CERTIFICATE OF SERVICE

I certify that a copy of this pleading was sent to all counsel of record via ECF, contemporaneously
as filed.

SHENKAN INJURY LAWYERS, LLC.
/s/ Richard Shenkan
Richard Shenkan




                                               26
